Citation Nr: 1441105	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  09-34 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right eye disability, claimed as residuals of eye trauma.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.  

In April 2009, the Veteran testified before a Decision Review Officer in Muskogee, Oklahoma.  A transcript of that hearing is of record.

In August 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in October 2012 when the Board denied the Veteran's claim for entitlement to service connection for residuals of bilateral eye trauma.  The Veteran appealed only the portion of the Board's decision with regard to the right eye to the United States Court of Appeals for Veterans Claims (hereinafter "Court").  In a December 2013 memorandum decision, the Court set aside the Board's October 2012 decision with regard to the right eye and remanded the matter to the Board for further proceedings.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A supplemental clinician opinion is necessary to comply with the Court's decision. 

An August 2009 VA clinical opinion by an optometrist, Dr. Edwards, is of record.  Dr. Edwards stated that gonioscopy showed no evidence of trauma to either of the Veteran's eyes.  He also discussed that the Veteran had, in approximately 1989, radial keratotomy surgery in each eye and that such a procedure is used to reduce the steepness of the curvature of the eyes and allow for someone who is nearsighted to become less nearsighted.  Dr. Edwards further noted complications from this procedure can include scarring and vision problems, and that the Veteran had a scar on the right eye.  Dr. Edwards stated, in pertinent part, as follows: "the patient sustained the injury in 1969.  I found no records to indicate problem from then until the veteran had radial keratotomy surgery each eye."  

As found by the Court, Dr. Edward's opinion is flawed because it does not consider the evidence that the Veteran had vision difficulty between 1969 and his surgery in 1989 (i.e. the Veteran's statements of vision difficulty, and other lay statements that the Veteran had difficulty with his vision after service.)  Importantly, the fact that the Veteran had eye surgery in approximately 1989 is indicative that he had a vision problem prior to surgery.  The Court found that Dr. Edwards failed to adequately address why the surgery was performed in 1989.

In addition, the record reflects that the Veteran, in service, had a shrapnel injury to his right lower extremity (tibial nerve and fractured fibula).  As the Veteran's right vision is worse than his left vision, the examiner should address the disparity between his right and left eye vision, both prior to the 1989 surgery and subsequent to the 1989 surgery.  (It appears from Dr. Edwards' 2009 opinion, that the right eye vision is worse than the left eye vision due to scarring from the 1989 surgery, however it may be beneficial to the Board if the clinician provides a more definitive rationale as to why/how, an individual may have different vision acuity in each eye, especially prior to surgery.)

In providing an opinion, the clinician should consider the entire claims file to include the Veteran's service treatment records (STRS) and the Veteran's statement that he was temporarily (2-3 hours) blinded after the in-service explosion.  

Records prior to the 1989 surgery are unavailable.  Therefore, the clinician should opine as to reasons in general for radial keratotomy, if radial keratotomy may be, or is generally, used to treat vision acuity problems caused by trauma (i.e. explosion), if the Veteran's April 1970 STR when compared to his May 1968 STR is indicative of trauma to the eye, and if trauma (e.g. explosion) would result in delayed affects (i.e. more than 12 months later). 

Accordingly, the case is REMANDED for the following action:

1.  Forward the file to an optometrist or ophthalmologist.  Obtain a supplemental clinical opinion which discusses whether it is as likely as not that the Veteran has a right eye disability causally related to active service.  The clinician should specifically discuss the following: a.) the evidence (lay statements) that the Veteran had increasing vision difficulty between 1969 and his surgery in approximately 1989; b.) the Veteran's involvement in an explosion which caused shrapnel injuries to the right lower extremity, and his statement that he was "blinded" for 2-3 hours after the incident; c.) the disparity between the Veteran's right and left eye visual acuity, both prior to the 1989 surgery and subsequent to the 1989 surgery (i.e. why/how, an individual may have different vision acuity in each eye.); d.) the 1968 STR which reflects his vision upon entrance; e.) the April 1970 STR which reflects the Veteran's vision upon separation (more than a year after the March 1969 explosion); f.) in general, the natural progression of vision acuity problems with which the Veteran entered service. g.) the reasons, in general, for radial keratotomy, h.) if radial keratotomy may be, or is generally, used to treat vision acuity problems caused by trauma, and i.) if the Veteran's April 1970 STR, when compared to his May 1968 STR, is indicative of trauma to the eye (would trauma to the eye result in delayed affects (i.e. onset more than 12 months later).

The clinician should opine as to whether it is as likely as not (50 percent or greater) that the Veteran's radial keratotomy was due to vision acuity problems caused by trauma in 1969 or due to the natural progression of the Veteran's preexisting vision acuity problems.

If a clinical opinion cannot be adequately rendered without an examination, schedule the Veteran for an examination.

2.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond, and return the claim to the Board as warranted. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


